Sutherland, J.
The right to use the Stafford pavement blocks in paving streets is patented, and is held and owned exclusively by a company or corporation.
Of course, there would be no use in advertising for bids or proposals for doing the work under the ordinance in question, for there could be no competition.
According to the reasoning in the case of Dean v. Charlton (Am. Law Reg., July, 1868, 564), it follows, that the common council could not authorize tho work to be done with or without the form of advertising for proposals, considering § 38 of the charter of 1857, and considering that the work is to be done at the expense of the lot-owners.
The distinction in Dean v. Charlton, between it and Harlem Gaslight Co. v. The Mayor, &c. (33 N. Y., 309), appears to me to be reasonable, and probably maintainable. ,
I think, therefore, the injunction should be continued-on this ground, without passing upon any other question in the case, with $10 costs to the plaintiff, to abide the event of the action.